

117 HR 336 IH: Transparent Representation Upholding Service and Trust in Congress Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 336IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Ms. Spanberger (for herself, Mr. Roy, Ms. Norton, Mr. Foster, Mr. Jones, Ms. Houlahan, Mr. Perry, Mr. Keller, and Mr. Wright) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require Members of Congress and their spouses and dependent children to place certain assets into blind trusts, and for other purposes.1.Short titleThis Act may be cited as the Transparent Representation Upholding Service and Trust in Congress Act or the TRUST in Congress Act. 2.Placement of certain assets of Members of Congress and their spouses and dependent children in blind trust(a)In general(1)Members occupying office on date of enactmentNot later than 90 days after the date of enactment of this Act, a Member of Congress and any spouse or dependent child of such Member shall place any covered investment owned by such Member, spouse, or dependent child into a qualified blind trust.(2)Members assuming office after date of enactmentNot later than 90 days after the date an individual becomes a Member of Congress after the date of enactment of this Act, such individual and any spouse or dependent child of such individual shall place any covered investment owned by such individual, spouse, or dependent child into a qualified blind trust.(3)Mingling of assetsA spouse or dependent child of a Member of Congress may place a covered investment in a qualified blind trust established by such Member under paragraph (1) or (2).(4)Assets upon separationA Member of Congress and any spouse or dependent child of such Member may not dissolve any qualified blind trust in which a covered investment has been placed pursuant to paragraph (1) or (2), or otherwise control such an investment, until the date that is 180 days after the date such Member ceases to be a Member of Congress.(b)Accountability(1)Members of the HouseA Member of Congress who is a Member of the House of Representatives shall—(A)not later than 15 days after the date a qualified blind trust is established under subsection (a), certify to the Clerk of the House of Representatives that such trust has been established and that any covered investment owned by such Member or a spouse or dependent child of such Member has been placed in such trust; or(B)certify to the Clerk that such Member or a spouse or dependent child of such Member does not own any covered investment.(2)Members of the SenateA Member of Congress who is a Senator shall—(A)not later than 15 days after the date a qualified blind trust is established under subsection (a), certify to the Secretary of the Senate that such trust has been established and that any covered investment owned by such Member or a spouse or dependent child of such Member has been placed in such trust; or(B)certify to the Secretary that such Member or a spouse or dependent child of such Member does not own any covered investment.(3)ReportThe Clerk of the House of Representatives and the Secretary of the Senate shall make available on the public internet website of the Clerk and the Secretary, respectively, any certification made under paragraph (1) or (2).(c)ExceptionA spouse or dependent child who receives compensation from their primary occupation through any covered investment shall not be required to place such covered investment in a qualified blind trust under this Act.(d)DefinitionsIn this Act:(1)CommodityThe term commodity has the meaning given the term in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).(2)Covered investmentThe term covered investment— (A)means investment in a security, a commodity, or a future, or any comparable economic interest acquired through synthetic means such as the use of a derivative; and(B)does not include—(i)a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978; or(ii)a United States Treasury bill, note, or bond.(3)Dependent childThe term dependent child has the meaning given that term in section 109(2) of the Ethics in Government Act of 1978.(4)Member of CongressThe term Member of Congress has the meaning given that term in section 109(12) of such Act.(5)Qualified blind trustThe term qualified blind trust has the meaning given that term in section 102(f)(3) of such Act.